IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTOR JEREMIAH VAUGHNS,                NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2543

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 25, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Victor Jeremiah Vaughns, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.